Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 8 and 15 are independent. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,080,303 (Appl. No.: 15/699,640). According to the observation provided below, claims in the Patent No. 11,080,303 (Appl. No.: 15/699,640) claim all the limitations set forth in the instant claims 1-20.

Instant Application: 17/360, 148 

Patent No. 11,080,303 (Appl. No.: 15/699,640)
1. A system, comprising:
one or more processors;
a memory medium, coupled to the one or more processors;

wherein the memory medium stores instructions that are executable by the one or more processors and that when executed by the one or more processors, cause the system to:

receive, from a first plurality of computer systems, a plurality of data sets via a first
plurality of different data encapsulations, wherein the first plurality of different data
encapsulations comprises translating the plurality of data sets into a first data format and controlling routing of the plurality of data sets to the system;

obtain the plurality of data sets from the first plurality of different data encapsulations;
receive requests to provide the plurality of data sets with a second plurality of
different data encapsulations to a second plurality of computer systems, wherein the second plurality of different data encapsulations comprises translating the plurality of data sets into a second data format and controlling routing of the plurality of data sets to the second plurality of computer systems;






determine whether there is fraudulent behavior associated with the plurality of data sets by interrogating the plurality of data sets based at least in part upon one or more policies comprising needs of at least one computer system from the first plurality of computer systems and needs of at least one computer system from the second plurality of computer systems;

if the one or more policies are not satisfied, determine that there is fraudulent behavior associated with the plurality of data sets;

in response to determining that there is fraudulent behavior associated with the plurality of data sets;

store the plurality of data sets; and utilize the policies to generate a new plurality of data sets from the plurality data sets that satisfies the policies, such that the new plurality of data sets is different from the
stored plurality of data sets that is determined to be associated with fraudulent behavior;

produce the second plurality of different data encapsulations that include the new
plurality of data sets; and provide the second plurality of different data  encapsulations that include the new plurality of data sets to the second plurality of computer systems that subscribed to receive the plurality of data sets with the second plurality of different data encapsulations, wherein 






each of the first plurality of computer system and the second plurality of  computer systems is capable of publishing the plurality of data sets and subscribing to receive the plurality of data sets.
1. A system, comprising:
one or more processors;
a memory medium, coupled to the one or more processors;

wherein the memory medium stores instructions that are executable by the one or more processors and that when executed by the one or more processors, cause the system to:

receive, from a first plurality of computer systems, a plurality of data sets via a first plurality of different data encapsulations, wherein the first plurality of different data encapsulations comprises translating the plurality of data sets into a first data format and controlling routing of the plurality of data sets to the system;

obtain the plurality of data sets from the first plurality of different data encapsulations;
receive, from a second plurality of computer systems, requests to provide the plurality of data sets with a second plurality of different data encapsulations to the second plurality of computer systems, wherein the second plurality of different data encapsulations comprises translating the plurality of data sets into a
second data format and controlling routing of the plurality of data sets to the second plurality of computer systems;

in response to receiving the requests from the second plurality of computer systems, 

determine whether there is fraudulent behavior associated with the plurality of data sets by interrogating the plurality of data sets based at least in part upon one or more policies comprising needs of at least one computer system from the first plurality of computer systems and needs of at least one computer system from the second plurality of computer;

if the one or more policies are not satisfied, determine that there is fraudulent behavior associated with the plurality of data sets;

in response to detem1ining that there is fraudulent behavior associated with the plurality of data sets;

store the plurality of data sets; and utilize the policies to generate a new plurality of data sets from the plurality data sets that satisfies the policies, such that the new plurality of data sets is different from the stored plurality of data sets that is determined to be associated with fraudulent behavior;

produce the second plurality of different data encapsulations that include the new plurality of data sets; and provide the second plurality of different data encapsulations that include the new plurality of data sets to the second plurality of computer systems that subscribed to receive the plurality of data sets with the second plurality of different data encapsulations, wherein:

the second plurality of different data encapsulations is determined by the second plurality of computer systems; and

each of the first plurality of computer system and the second plurality of computer systems is capable of publishing the plurality of data sets and subscribing to receive the plurality of data sets.
2
2
3
3
4
4
5
5
6
6
7
7




Claims 8-14 and 15-20 are similar to claims 1-7 as shown above.

Allowable Subject Matter
Claims 1-20 will be allowed for the same reason stated for claims 1-20 of Patent No. 11,080,303 (Appl. No.: 15/699,640) after a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is received. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159